           Case 5:19-cv-00183-BRW Document 47 Filed 08/18/20 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

CHARLES E. HAMNER                                                                   PLAINTIFF

VS.                                   No. 5:19-CV-00183-BRW

JOE PAGE, III, Warden,
Tucker Unit, et al.                                                             DEFENDANTS

                                               ORDER

       Charles E. Hamner has not complied with the July 27, 2020 Order directing him to file a

free-world application to proceed in forma pauperis.1 The time to do so has expired. Thus, this

case is dismissed without prejudice due to a lack of prosecution.2 Defendants’ motion for partial

summary judgment3 is denied as moot. I certify that an in forma pauperis appeal from this Order

would not be taken in good faith.4

       IT IS SO ORDERED this 18th day of August, 2020.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




       1
           Doc. 46.
       2
           Fed. R. Civ. P. 41(b); Local Rule 5.5(c)(2).
       3
           Doc. 36.
       4
           28 U.S.C. § 1915(a)(3).
